DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1 thru 4, 8 thru 12, and 16 thru 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki US 2013/0257266 A1 in view of Akimoto et al. US 2013/0240931 A1 in view of Hata et al. US 2012/0106155 A1.  Ishizaki discloses (see, for example, Fig. 1B) a method comprising: providing a submount 2, a one or more electrical traces 3, LED chip 6, dam 9, and fill material 5.  The one LED chip 6 is electrically connected to at least one of the one or more electrical traces 3.  A filler material 5 is between surfaces of the dam 9 and between the at least one LED chip 6 and the dam 9.  The dam covers the outer edge of the one or more electrical traces 3 and is laterally spaced around the LED chip.  In paragraph [0081], Ishizaki discloses the design for a lens and injecting transparent resin into the dam 9.  Ishizaki does not use the language “light permeable”; however, Akimoto discloses (see, for example, FIG. 1) a method comprising: providing a LED chip 2, and dam 13.  Further, in FIG. 1, Akimoto discloses light L1 goes through the dam 13 which is arranged only around a perimeter of the at least one LED chip 2.  In paragraph [0051], Akimoto discloses the dam being transparent such as white resin.  It would have been obvious to one of ordinary skill in the art to have a light permeable dam in order to facilitate the light of the LED chip towards the front side of the device.
	Ishizaki in view of Akimoto does not clearly disclose the first surface being devoid of any uncovered electrical traces.  However, Hata discloses (see, for example, Fig. 3) a method of providing a light emitting diode component comprising being covered entirely by a lens dome 55.  Such a lens dome covers the light emitting diode component which includes any electrical traces.  It would have been obvious to one of ordinary skill in the art to have the first surface being devoid of any uncovered electrical traces in order to protect the light emitting diode and diffuse the light uniformly therein for devices like light bulbs, etc.
Regarding claims 2-4, 9-12, 18, and 19, see, for example, it is inherent that the viewing angle is at least approximately 115, 120, 140, or 160 degrees or more since the dam 9 and fill material 5 covers the entire LED and lets light pass through.  Therefore, light is emitted uniformly around the LED chip without obstruction and therefore the viewing angle is at least approximately 115, 120, 140, or 160 degrees or more.  Further, it would have been obvious to one of ordinary skill in the art to have a viewing angle greater than 115 degrees in order to observe a broad radiation pattern, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 8, and 17, see, for example, paragraph [0081] wherein Ishizaki discloses the design for a lens and injecting transparent resin into the dam 9.  
Regarding claims 16, and 20, see, for example, Fig. 1B wherein Ishizaki discloses dispensing the filler material 5 over the at least one LED chip 6.
Regarding claim 9, see, for example, the rejection for claim 1 above.
Regarding claim 21, and 22, see, for example, paragraph [0039] wherein Ishizaki discloses screen printing which is a type of physical deposition.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki US 2013/0257266 A1 in view of Akimoto et al. US 2013/0240931 A1 as applied to claims 1-4, 8-12, and 16-20 above, and further in view of Andrews et al. US 2012/0061702 A1.  Ishizaki in view of Akimoto does not disclose the light permeable dam comprises dispending clear silicone having one or more fillers or binders disposed therein.  Andrews discloses (see, for example, FIGURE 3C) a method comprising a light emitting diode component comprising: providing a submount 110, LED chip 114, and non-reflective, light permeable dam 230.  In claim 1, Andrews discloses dam may be transparent.  In paragraph [0017], Andrews discloses the dam may include silicone, and phosphor, etc.  It would have been obvious to one of ordinary skill in the art to have the light permeable dam dispending clear silicone having one or more fillers or binders disposed therein in order to change the wavelength of light for creating warmer white light with better color rendering characteristics according to the preferences of the user.
	Regarding claims 6, and 14, see, for example, paragraph [0017] wherein Andrews discloses nanocrystals, etc.
Regarding claim 13, see, for example, the rejection for claim 5 above.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-6, 8-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee 
August 31, 2022
/EUGENE LEE/
Primary Examiner, Art Unit 2815